Citation Nr: 1301603	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-07 463	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis, to include as due to asbestos exposure.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to service-connected bipolar disorder or the medications used to treat it.

REPRESENTATION

Appellant represented by: Florida Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1957 to June 1961 and from August 1963 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for asbestosis, to include as due to asbestos exposure.  A Travel Board hearing was held at the RO in December 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently resides within the jurisdiction of the RO in Los Angeles, California, that facility retains jurisdiction in this appeal.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The competent evidence suggests that the Veteran was exposed to asbestos during active service.

2.  Without good cause, the Veteran failed to report for VA examinations scheduled in January and April 2011 for the purposes of determining the nature and etiology of his claimed asbestosis.

3.  The competent evidence suggests that the Veteran does not experience any current disability due to asbestosis which could be attributable to active service, to include as due to in-service asbestos exposure.

4.  In a letter date-stamped as received by VA on August 24, 2005, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claim of service connection for a gastrointestinal disability, to include as due to service-connected bipolar disorder or the medications used to treat it.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active service, to include as due to asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2012).  

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for a gastrointestinal disability, to include as due to service-connected bipolar disorder or the medications used to treat it.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for asbestosis, to include as due to asbestos exposure.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the February 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2008 VCAA notice letter was issued prior to the currently appealed rating decision issued in April 2008; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file also has been reviewed and no relevant records were located there.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for asbestosis.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's asbestosis symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's asbestosis to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

VA has attempted to obtain the Veteran's complete Social Security Administration (SSA) records.  In response to a request for these records from the RO, SSA notified VA in June 2008 that the Veteran's SSA records had been destroyed.  The RO then sent the Veteran a letter in July 2008 asking him to submit any of his SSA records that were in his possession; there is no record of a response from the Veteran.  The Board notes in this regard that, in cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO formally determined in July 2008 that, based on SSA's response that the Veteran's SSA records had been destroyed, these records were not available for review.  The Board agrees.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the Veteran shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be explained below in greater detail, the Veteran failed to report for VA examinations scheduled in January and April 2011 in connection with his currently appealed claim.  Evidence which was expected from these examinations could not be obtained.  The Veteran has not shown good cause for his failure to report for either of these examinations.  A letter from the RO dated in April 2011, which was mailed to the Veteran at his correct mailing address, informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claim.  This letter also afforded the Veteran the opportunity to reschedule a VA examination but he did not respond.  It appears that a February 2012 Supplemental Statement of the Case (SSOC), which informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claim, may have been mailed to the Veteran at an incorrect mailing address in Florida; however, the SSOC was not returned to VA as undeliverable by the postal service.  In any event, the April 2011 RO letter was mailed to the Veteran at his correct mailing address and informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claim.  The Board also notes that, when it realized that the Veteran had moved to the jurisdiction of the RO in Los Angeles, California, and the Florida Department of Veterans Affairs (FDVA) no longer could represent him because he lived outside of the state of Florida, it sent the Veteran a letter asking him to clarify the status of his representation before VA.  The Veteran again did not respond.

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2011).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Asbestosis

The Veteran contends that he incurred asbestosis during active service.  He specifically contends that he was exposed to asbestos during active service and such exposure led him to develop asbestosis.  He alternatively contends that the presence of pleural plaques on his chest x-ray demonstrates that he experiences current disability due to asbestosis which is related to active service, to include as due to his in-service asbestos exposure.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for asbestosis, to include as due to asbestos exposure.  The Board notes initially that, because the Veteran, without good cause, failed to report for VA examinations scheduled in January and April 2011, his service connection claim will be rated on the evidence of record.  See 38 C.F.R. § 3.655 (2012).  The Veteran has contended that he was exposed to asbestos during active service and this in-service exposure led to his claimed asbestosis.  He alternatively contends that he experiences current disability due to asbestosis that is attributable to active service.  The competent evidence does not support his assertions, however.  It shows instead that, although the Veteran's chest x-ray is consistent with a history of in-service asbestos exposure, he has not been diagnosed as having or treated for asbestosis which could be attributed to active service or any incident of service, to include in-service asbestos exposure.  The Veteran's service treatment records show that, at his enlistment physical examination in July 1957 at the beginning of his first period of active service, clinical evaluation of his lungs was normal.  The Veteran denied all relevant pre-service medical history.

At his separation physical examination in June 1961 at the end of his first period of active service, clinical evaluation of the Veteran's lungs was normal.  His chest x-ray was negative.  He denied all "significant history."

A chest x-ray taken in March 1962 was negative.

At his enlistment physical examination in August 1963 at the beginning of his second period of active service, the Veteran denied all relevant pre-service medical history.  Clinical evaluation of his lungs was normal.  

A chest x-ray taken in September 1965 was negative.

On periodic physical examination in August 1967, clinical evaluation of the Veteran's lungs was normal.  His chest x-ray was within normal limits.

A review of a Medical Board Report completed in April 1971 just prior to his separation from active service in May 1971 at the end of his second period of active service, shows that the Veteran was referred to a Physical Evaluation Board with a diagnosis of chronic paranoid schizophrenic reaction.  No relevant pulmonary findings were noted by the Medical Board or Physical Evaluation Board.  The Veteran was found unfit for duty and was discharged from active service.

The competent post-service evidence also does not support granting service connection for asbestosis.  It shows instead that, although the Veteran has complained of a history of in-service asbestos exposure to his post-service VA treating clinicians, he does not experience any current disability due to asbestosis which is attributable to service or any incident of service, to include in-service asbestos exposure.  For example, VA chest x-ray taken in July 2001 showed no acute pulmonary process.  VA computerized tomography (CT) scan of the Veteran's chest showed diffuse subpleural bilateral nodular densities which "likely represents subpleural thickening" and no definite parenchymal solitary pulmonary nodules."  The Veteran reported "occupational exposure to asbestos working in shipyards in the 1980s."  The radiologist stated that the Veteran's plaquing was "consistent with scarring and asbestos exposures."  The radiologist's assessment was pleural plaques, rule-out restrictive lung disease, and occupational asbestos exposure.  

On VA outpatient treatment in August 2007, the Veteran complained of a "lung mass."  The Veteran's CT scan of the chest had showed subpleural bilateral nodular densities.  The Veteran also reported an "occupational history of asbestos exposure, having worked in Navy shipyards for several years.  He did pipe assembly and general shipwork."  He denied any breathing problems other than occasional dry coughing spells.  He denied any wheezing or activity limitation due to breathing problems, shortness of breath, chest wall pain or discomfort, frequent pneumonia, upper respiratory infections, or chronic bronchitis.  He smoked 1 pack per day of cigarettes for 40 years and quit smoking in 1991.  Physical examination showed no respiratory distress, clear breath sounds to auscultation, no pursed lip breathing or use of accessory muscles in the lungs, and no crackles, rhonchi, or wheezes.  A chest x-ray showed complete resolution of previously noted localized left upper lateral lobular infiltrate.  The VA radiologist stated that bibasilar chronic inflammatory pneumopathy with associated peribronchitis could not be excluded.  The Veteran reported "occupational exposure to asbestos working in shipyards in the 1980s."  The VA clinician stated that the Veteran's plaquing was "consistent with scarring and asbestos exposures."  The assessment was pleural plaques, rule-out restrictive lung disease, and occupational asbestos exposure.

When he filed his service connection claim for asbestosis in January 2008, the Veteran contended that, during active service, he "work[ed] on carriers in dry dock around pipefitters.  The asbestos fibers [were] in the insulation and when it was disturbed the particles became airborne.  I must have inhaled some of them."  He also contended that he had been diagnosed as having asbestosis in January 2008.  Attached to this claim was a copy of an Asbestos Questionnaire completed by the Veteran in which he contended that he had been exposed to asbestos from 1969 to 1971 while on board U.S.S. TICONDEROGA.  He reported that his duty assignments aboard this ship were as a data processor and master at arms and his in-service duties included working with pipefitters around pipe insulation.  

On VA outpatient treatment later in January 2008, it was noted that the Veteran was "asking for clarification of his asbestos exposure and findings on chest x-ray and CT of the chest because he is trying to apply for a claim."  It also was noted that the Veteran had been seen in August 2007 for an abnormal chest CT which had shown scarring related to asbestos exposure.  The Veteran was not having any breathing problems and his pulmonary function testing results were normal.  He reported working in a naval shipyard assembling pipe systems and valves.  Physical examination showed no pursed lip breathing or use of accessory muscles in the lungs.  The assessment was unchanged from August 2007.

In February 2008, a VA clinician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He noted that the Veteran had been exposed to asbestosis during active service "and has evidence of exposure on his lungs with pleural plaques being present on x-ray.  However, he has been evaluated a few times for this.  He has no pulmonary symptoms.  He has normal pulmonary function as [of] a few months ago.  Thus, he has no evidence of lung disability from his asbestosis exposure."  The VA clinician also stated that, although the Veteran's chest x-ray was abnormal, "that by itself does not diagnose asbestosis and he has no...residual pulmonary disability related to this asbestosis exposure."

The Veteran testified at his December 2009 Board hearing that he had not been involved in installing or removing the asbestos insulation around pipes onboard U.S. Navy ships during his active service.  See Board hearing transcript dated December 9, 2009, at pp. 14-15.  He testified instead that he was exposed while passing by others onboard ships who were working on asbestos-insulated pipes.  Id.  The Veteran also testified that he had been diagnosed as having asbestosis and disagreed with the findings in his VA treatment records that he had been exposed to asbestos and not, in fact, diagnosed as having asbestosis as a result of such exposure.  Id., at pp. 19-20.  He testified further that he had assisted in performing in-service work including pipe assembly and general shipyard work and this had caused his asbestosis.  Id., at pp. 22-23.

VA chest x-ray taken in December 2010 showed an ill-defined nodular density overlying the posterior lateral aspect of the left sixth rib, moderate hyperexpansion of the lungs and mild prominence of the bronchial/interstitial markings likely representing moderate chronic obstructive pulmonary disease, and no evidence of acute consolidation or effusion.  The radiologist's impression was no significant interval change.

VA chest x-ray taken in January 2011 showed bibasilar lung nodules with nodular studding along the bilateral visceral pleura which might represent sequelae of granulomatous disease, post-infectious nodules, or hematogenous spread of carcinoma.

The Board acknowledges the Veteran's assertions that his claimed asbestosis is related to active service, to include as due to his in-service asbestos exposure.  The competent evidence does not support his assertions concerning current disability due to asbestosis which could be attributed to active service or any incident of service, to include in-service asbestos exposure.  A review of the Veteran's service treatment records does not indicate that he was exposed to asbestos at any time during either of his 2 periods of active service.  For example, there is no official record documenting any in-service asbestos exposure in the Veteran's service treatment records.  The Veteran's available service personnel records (in this case, his DD Form 214) also show that his military occupational specialty (MOS) was data processor.  Although the Veteran has contended that he was exposed to asbestos during active service as a result of in-service duties which included assembling pipes which were insulated with asbestos, his reported in-service duties seem inconsistent with his MOS as a data processor.  The February 2008 VA clinician noted that the Veteran had been exposed to asbestosis during active service and had evidence of such exposure on his abnormal chest x-ray which showed the presence of pleural plaques.  There is no competent contrary opinion of record.  Thus, the Board concedes that, although there is no official record documenting any in-service exposure during either period of the Veteran's active service and although his reported history of in-service asbestos exposure seems inconsistent with his in-service duties as a data processor, the competent evidence supports a finding that the Veteran was exposed to asbestos during active service.

The Board also finds that there is no competent evidence indicating that the Veteran has been diagnosed as having asbestosis which could be attributed to active service or any incident of service, to include his conceded in-service asbestos exposure.  The Veteran has contended strenuously that a finding of pleural plaques on chest x-ray in August 2007 demonstrated that he had been diagnosed as having asbestosis which was related to active service.  As the VA clinician stated in February 2008, although the Veteran's abnormal chest x-ray (which showed the presence of pleural plaques) demonstrated evidence of in-service asbestos exposure, the presence of pleural plaques on chest x-ray "by itself does not diagnose asbestosis."  The Board finds it highly significant that, despite being evaluated repeatedly since approximately 2001 for complaints of asbestosis, there is no competent evidence of disability due to asbestosis which could be attributed to active service or any incident of service, to include in-service asbestos exposure.  The Board observes in this regard that the Veteran failed to report for his most recent VA examinations in April and August 2011.  Evidence which was expected to be obtained at these examinations, including a nexus opinion concerning the contended etiological link between the Veteran's claimed asbestosis and active service, could not be obtained.  The remaining evidence of record does not indicate that the Veteran experiences any current disability due to asbestosis which could be related to active service or any incident of service, to include his conceded in-service asbestos exposure.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced asbestosis at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of asbestosis at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his claimed asbestosis to active service, to include as due to in-service asbestos exposure.  Accordingly, the Board finds that service connection for asbestosis, to include as due to in-service asbestos exposure, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of asbestosis have been continuous since service.  He asserts that he continued to experience symptoms relating to asbestosis (difficulty breathing) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of asbestosis after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of asbestosis since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, at his separation physical examination in June 1961 at the end of his first period of active service, clinical evaluation of the Veteran's lungs was normal.  His chest x-ray was negative.  He denied all "significant history."  Further, no relevant pulmonary findings were reported by the Veteran or noted by the examiners who completed either the Medical Board or Physical Evaluation Board reports in April 1971 just prior to his service separation in May 1971 at the end of his second period of active service.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to asbestosis for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1971) and initial reported symptoms related to asbestosis in approximately 2001 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  And, as noted elsewhere, although the Veteran has complained of a history of asbestos exposure since 2001, there is no indication of any current disability or treatment related to asbestosis in the competent evidence of record.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including paranoid schizophrenia (1995) and a gastrointestinal disability (1999).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to asbestosis.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in July 2001, he did not report the onset of asbestosis symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  The Veteran reported instead a history of "occupational exposure to asbestos working in shipyards in the 1980s," or approximately a decade after his service separation in May 1971.  On VA outpatient treatment in August 2007, the Veteran again reported a history of "occupational exposure to asbestos working in shipyards in the 1980s."  (The Board notes parenthetically that the Veteran annotated the August 2007 VA outpatient treatment with a handwritten note that his asbestos exposure had occurred between 1972 and 1980, also after his service separation.)  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim of service connection for schizophrenia in June 1971, immediately following service separation.  He also filed a claim of service connection for a gastrointestinal disability in 2000.  He did not claim service connection for asbestosis or make any mention of any relevant symptomatology either in 1971 or in 2000.  He also did not claim that symptoms of his claimed asbestosis began in (or soon after) service until he filed his current VA disability compensation claim in 2008.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Veteran has not reported consistently his alleged history of in-service asbestos exposure.  For example, the Veteran initially reported a history of in-service asbestos exposure dating back to his 2 periods of active service when he filed his service connection claim for asbestosis in January 2008.  He subsequently reported to his VA treating clinicians in 2001 and in 2007 that he was exposed to asbestos while working in naval shipyards in the 1980's, approximately 10 years after his final separation from active service in May 1971.  He finally testified inconsistently before the Board in December 2009 concerning his alleged in-service asbestos exposure.  As noted above, the Veteran initially testified that that he had not been involved in installing or removing the asbestos insulation around pipes onboard U.S. Navy ships during his active service.  See Board hearing transcript dated December 9, 2009, at pp. 14-15.  He testified instead that he was exposed while passing by others onboard ship who were working on asbestos-insulated pipes.  Id.  He also testified that he had assisted in performing in-service work including pipe assembly and general shipyard work and this had caused his asbestosis.  Id., at pp. 22-23.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Dismissal of Gastrointestinal Disability Claim

In a rating decision issued in October 2000, the RO denied the Veteran's claim of service connection for a gastrointestinal disability, to include as due to service-connected bipolar disorder or the medications used to treat it.  The Veteran has perfected a timely appeal on this claim.  In a letter date-stamped as received by VA on August 24, 2005, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to this claim.  

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the April 2005 letter requesting withdrawal of the Veteran's appeal for service connection for a gastrointestinal disability, to include as due to service-connected bipolar disorder or the medications used to treat it, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.



ORDER

Entitlement to service connection for asbestosis, to include as due to asbestos exposure, is denied.

Entitlement to service connection for a gastrointestinal disability, to include as due to service-connected bipolar disorder or the medications used to treat it, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


